Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 4, 2016

                                        No. 04-16-00343-CV

                                  IN THE MATTER OF B.S.P.,

                   From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. CM2012JUV01933
                       Honorable Daphne Previti Austin, Judge Presiding


                                           ORDER

        Counsel for the juvenile appellant has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there is no meritorious issue to
raise on appeal. See In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (holding Anders procedures
apply to appeals from juvenile delinquency adjudications). Counsel states he has informed the
juvenile and his guardian of his right to review the record and file a pro se brief. See In re
A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.—San Antonio 1998, no pet.); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.).

        If appellant desires to file a pro se brief, we order the brief due September 5, 2016. The
State has filed a notice waiving its right to file a brief in this case unless appellant files a pro se
brief. We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. We further order the motion to withdraw filed by appellant’s
counsel held in abeyance pending further order of the court.

        Appellant may obtain a copy of the appellate record from his appointed counsel or by
filing a written request, not later than seven days after receiving this order, with the clerk of this
court. We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court